OPINION — AG — QUESTION(1): CAN THE DEPARTMENT OF MENTAL HEALTH ESTABLISH DIFFERENT RATES OF AMOUNTS PAYABLE FOR CARE BASED ON DIFFERENT COSTS FOR THE SEVERAL TYPE OF PATIENT CARE WHICH ARE GIVEN? — AFFIRMATIVE, QUESTION(2): IF THE ABOVE QUESTION IS ANSWERED IN THE AFFIRMATIVE, CAN THE SAME PRINCIPLE BE APPLIED TO NEWLY ADMITTED PATIENTS OF ANY AGE WHO REQUIRE INTENSIVE TREATMENT FOR WHICH A HIGHER MONTHLY PER CAPITA COST COULD BE ESTABLISHED? — AFFIRMATIVE CITE: 43A O.S. 1961 112 [43A-112] (CHARLES NESBITT)